DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 4/8/2022 has been entered:  Claims 1 - 20 remain pending in the present application.


Claim Objections
Claim 5 is objected to because of the following informalities:  
While Examiner understands the intended distinction between “the container” and “the second container”, Examiner believes the terminology may still confusing as “the container” in claim 5 may still be readily interpreted as “the second container” as it is the most recent container referenced in the claims. While designating the container as “a first container’ helps to imply a distinction between “the container” (e.g. of claim 1) and “the second container”,  the claim language does not necessarily require an interpretation as such.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure release mechanism” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 12, the “pressure release mechanism configured to release fluid…” Is interpreted as a burst disc as described in Paragraph 17 of Applicant’s specification, and all known equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which changing the position of the container isolates or couples the chamber to the second fluid path, while the container is attached to the device in both positions. That is, from the claim language it is unclear how the chamber achieves this function of fluid coupling and isolation.
While claim 19 recites additional limitations of a port, the port does not appear to be responsible for the function of fluid isolation and coupling.
The dependent claims are similarly rejected via their dependency on their respective independent claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 6 - 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0193574 A1), hereinafter Smith, in view of Dunne (US 2010/0326438 A1) and Bullock et al. (US 2013/0206866 A1), hereinafter Bullock.

Regarding claim 1, Smith teaches a medical device (Fig. 1) comprising: an application device having a first fluid path therethrough (Fig. 10, element 180; Paragraph 40); and a container movably attached to the application device (Figs. 1 and 10, element 16; Paragraphs 21 - 22), wherein the container and the application device have a second fluid path therethrough (dashed arrows in Fig. 1; also Fig. 10, elements 174, 176, and 178), wherein the container includes an inner chamber that is intermediate proximal and distal portions of the second fluid path (Fig. 10, elements 16, 54, and 180), wherein the inner chamber is fluidly isolated from the proximal portion of the second fluid path at a first position of the container, and wherein the inner chamber is fluidly coupled to the proximal and distal portions of the second fluid path at a second position of the container (Paragraph 22 indicates the container is removable, and thus would be isolated from the second fluid path at a first, removed position, and would be coupled in a second, attached position; Paragraphs 25 and 41 also indicate the use of valves throughout the device to control fluid communication between the chamber and the fluid paths), wherein the first fluid path bypasses the container (Fig. 10, element 180).
Smith does not explicitly teach the passage of fluid through the first fluid path is separately controllable from the passage of fluid through the second fluid path or the container being attached to the application device when in the first position and the second position.
In the same field of endeavor, Dunne teaches a powder delivery device (Figs. 1 and 2; Abstract) having a container (element 13) and a first bypass path (elements 15 and 18b). Dunne also teaches using valves to separately control first and second fluid paths (Fig. 2, elements 6 and 16; Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the valves of Dunne. Doing so would allow for separate control over the fluid paths and would further allow for metering of doses by way of said valves (Paragraphs 6 and 35 of Dunne).
Smith and Dune still do not explicitly teach the container being attached to the application device when in the first position and the second position.
In the same field of endeavor Bullock teaches a medical spray applicator (Fig. 3D; Abstract) having a propellant (element 200) and material within a container (element 30), as well as a valve within the container controlling access to said container (Fig. 1, element 25; Paragraph 26).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smith and Dunne to comprise the valve of Bullock. Doing so would thus comprise a first chamber position (i.e. when the valve within the chamber is closed) where the inner chamber is fluidly isolated from the second fluid path, and a second position (i.e. when the valve is open) wherein the inner chamber is fluidly coupled to the second fluid path wherein the container is attached to the application device when in the first position and the second position. Doing so would further be obvious to prevent backflow into the container (Paragraph 26 of Bullock).

Regarding claim 2, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. Smith further teaches a second container including a propellant fluid and configured to be attached to an inlet of the application device (Paragraph 20 describes attachment to a pressurized gas source).

Regarding claim 6, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. Smith further teaches the inner chamber including one or more protrusions extending from a bottom surface of the inner chamber into the inner chamber (Figs. 8 - 9, elements 150, 154, 156, and 166; Paragraphs 37 and 39) which would inherently change the fluid path of propellant in the fluid chamber (by virtue of the helical shape and its location within the chamber).

Regarding claim 7, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed.
As previously stated, Dunne teaches using valves to separately control first and second fluid paths, and that these valves may be individually controlled by a user (said valves being actuated by the user, thus inherently comprising actuators; Fig. 2, elements 6 and 16; Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the actuating valves of Dunne. Doing so would allow for separate control over the fluid paths and would further allow for metering of doses by way of said valves (Paragraphs 6 and 35 of Dunne).

Regarding claim 8, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed.
Smith further discloses a chamber inlet (Fig. 1 element 34 and Fid. 9, element 170).
Dunne further teaches a filter configured to allow fluid to pass though, but preventing a material disposed in the container from passing through (Paragraph 57 indicates a filter used in the container to prevent large particles of the powder from entering the fluid path, but allowing small particles and the propellant fluid through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the filters of Dunne. Doing so would allow a propellant fluid to pass through and enter the inner chamber from the proximal portion of the second fluid path and would prevent a material provided in the container (in the form of large clumps or particles) from entering the fluid path, including proximal portion of the second fluid path. Doing so would reduce the risk of clogging (Paragraph 57 of Dunne).

Regarding claim 16, Smith teaches a medical device (Fig. 1) comprising: an application device having a first fluid path therethrough (Fig. 10, element 180; Paragraph 40); and a container movably attached to the application device (Figs. 1 and 10, element 16; Paragraphs 21 - 22), wherein the container and the application device have a second fluid path therethrough (dashed arrows in Fig. 1; also Fig. 10, elements 174, 176, and 178), wherein the container includes an inner chamber having an inlet configured to be fluidly coupled to proximal portion of  the second fluid path (Fig. 10, elements 16, 54, and 180), and an outlet configured to be fluidly coupled to a distal portion of the second fluid path (Fig. 1, element 36);
 wherein the inner chamber is fluidly decoupled form the proximal portion of the second fluid path when the container is at a first position, and the inner chamber is fluidly coupled to the proximal and distal portions of the second fluid path when the container is at a second position (Paragraph 22 indicates the container is removable, and thus would be isolated from the second fluid path at a first, removed position, and would be coupled in a second, attached position; Paragraphs 25 and 41 also indicate the use of valves throughout the device to control fluid communication between the chamber and the fluid paths
Smith does not explicitly teach the container having a filter configured to prevent a material provided in the container from entering the proximal portion of the first fluid path or the container being attached to the application device at the first and second positions.
In the same field of endeavor, Dunne teaches a powder delivery device (Figs. 1 and 2; Abstract) having a container (element 13) and a filter (Paragraph 57 indicates a filter used in the container to prevent large particles of the powder from entering the fluid path, but allowing small particles and the propellant fluid through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid paths of Smith to comprise the filters of Dunne. Doing so would prevent a material provided in the container from entering the proximal portion of the first fluid path and would reduce the risk of clogging (Paragraph 57 of Dunne).
Smith and Dune still do not explicitly teach the container being attached to the application device when in the first position and the second position.
In the same field of endeavor Bullock teaches a medical spray applicator (Fig. 3D; Abstract) having a propellant (element 200) and material within a container (element 30), as well as a valve within the container controlling access to said container (Fig. 1, element 25; Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smith and Dunne to comprise the valve of Bullock. Doing so would thus comprise a first chamber position (i.e. when the valve within the chamber is closed) where the inner chamber is fluidly isolated from the second fluid path, and a second position (i.e. when the valve is open) wherein the inner chamber is fluidly coupled to the second fluid path wherein the container is attached to the application device when in the first position and the second position. Doing so would further be obvious to prevent backflow into the container (Paragraph 26 of Bullock).

Regarding claim 18, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. Bullock further teaches the use of cams and grooves to attach the container to the device (see page 5, right Col., indicated as claim 9, which describes the container comprising threads i.e. cams which would match corresponding grooves on the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and device of Smith, Dunne, and Bullock to specifically comprise matching cams and grooves as taught by Bullock. Doing so would thus result in the cams being disposed at a first and wherein the container is at a first position and the camping disposed at a second end of the groove and the containers at a second position as the device is screwed in. Doing so would facilitate a secure and releasable connection between the container and the device.

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne and Bullock as applied to claim 1 above, and further in view of Djupesland (US 2004/0112378 A1).

Regarding claim 3, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. They do not explicitly disclose a locking mechanism for securing the second container to the application device.
In the same field of endeavor, Djupesland teaches a spray application device (Fig. 1; Abstract) comprising a container of pressurized fluid (Figs. 9a and 9b; element 162) and further comprises a locking mechanism for securing the container to the device (element 164 and 172; Paragraph 184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith, Dunne, and Bullock to comprise the locking mechanism of Djupesland. Doing so would allow for the second container to be securely held within the device, and would also allow for the second container to be actuated between an operative and inoperative position (in the same manner as described in Paragraph 24 of Djupesland).

Regarding claim 4, the combination of Smith, Dunne, and Djupesland substantially discloses the invention as claimed. Djupesland further teaches the locking mechanism including a lever pivotally connected to the application device (Figs. 9A and 9b, element 174); a piston connected the lever and contacting the second container (element 160), wherein in a first position of the lever, the second container is fluidly decoupled from the application device, and a second position of the lever, the second container is fluidly coupled to the application device (Paragraph 184).
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith, Dunne, and Bullock to comprise the locking mechanism of Djupesland. Doing so would allow for the second container to be securely held within the device, and would also allow for the second container to be actuated between an operative and inoperative position (i.e. fluid coupling and decoupling; in the same manner as described in Paragraph 24 of Djupesland).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne and Djupesland as applied to claim 4 above, and further in view of Steiner et al. (US 2004/0182387 A1), hereinafter Steiner.

Regarding claim 5, the combination of Smith, Dunne, and Djupesland substantially discloses the invention as claimed.
They do not explicitly disclose a protrusion extending from a surface of the piston towards the inlet, wherein a void extends into the container from a surface facing the piston, and wherein the protrusion extends into the void and maintains a fixed position of the container with respect to the piston.
In the same field of endeavor Steiner teaches a medical powder applicator (Fig. 1; Abstract) which uses mating protrusions and recesses (Paragraphs 22 and 70; also see Fig. 5, element 319).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston and bottom surface of the second container to comprise protrusions and voids as taught by Steiner. Doing so would be beneficial as such structures may be used to align the container within the device (in the same manner as described in Paragraph 22 and 70 of Steiner).
Further, while Steiner teaches the opposite arrangement of protrusions and voids, it would be obvious to reverse said configuration such that the protrusion extends from the surface of the piston and a void extends into the container since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In the instant case flipping the swapping the protrusion and voids with one another would still perform the same function of creating a mating alignment arrangement.

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 1 above, and further in view of Perry et al. (US 5,957,119 A1), hereinafter Perry.

Regarding claim 12, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. They do not explicitly teach the second fluid path including a pressure release mechanism configured to release fluid when a pressure of a fluid in the second fluid path is greater than a threshold, and wherein the threshold is greater than a desired pressure of a fluid at an outlet of the second fluid path.
In addressing the same problem as Applicant, the problem being the regulation of pressurized fluid, Perry teaches a valve pressure regulation system for use in compressed gas gun systems and spraying devices (Abstract and Col 1, line 18) comprising a burst disc pressure release mechanism designed to break when the pressure exceeds a set pressure, and thus would release the pressurized fluid (Col. 9, lines 26 - 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels of Smith, Dunne, and Bullock (as Smith and Dune also teach the use of regulating valves in said channels), including the second fluid path, to comprise the burst disc of Perry. Doing so would be advantageous to provide a safe outlet for pressure in the event the pressure within the device exceeds a threshold (as recognized in Col. 9, lines 26 - 33 of Perry; such as in the event of clogs or blockages indicated in Paragraph 40 of Smith).

Regarding claim 13, the combination of Smith, Dunne, and Perry substantially discloses the invention as claimed. As previously stated, Perry teaches comprising a burst disc pressure release mechanism (Col. 9, lines 26 - 33). Perry further teaches the burst disc being used in conjunction with valves (Col. 9, lines 16 - 17 and 33 - 36).
Thus, as Smith teaches having valves in the inner chamber and container (Paragraph 25), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container to also comprise a burst disc to be used in conjunction with the valve of Smith. Doing so would serve the same function of providing a safety pressure release in the event of an exceeded pressure threshold (Col. 9, lines 26 - 33 of Perry) such as a blockage, particular within the container.

Regarding claim 14, the combination of Smith, Dunne, and Perry substantially discloses the invention as claimed. As previously stated, Perry teaches comprising a burst disc pressure release mechanism (Col. 9, lines 26 - 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels of Smith, Dunne, and Bullock (as Smith and Dune also teach the use of regulating valves in said channels), including the second fluid path, to comprise the burst disc of Perry. Doing so would be advantageous to provide a safe outlet for pressure in the event the pressure within the device exceeds a threshold (as recognized in Col. 9, lines 26 - 33 of Perry; such as in the event of clogs or blockages indicated in Paragraph 40 of Smith).
They do not explicitly disclose a second pressure release mechanism. However, doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of a second pressure release mechanism would serve the same purpose of any previous pressure release mechanisms in relieving excess pressure.
Further, when actuated, said pressure release burst is mechanism would inherently release any propellant fluid from the second container contained within the fluid pathways or anywhere else within the device that the propellant fluid travels, particularly as the propellant fluid would be the only source of high or exceeded pressure within the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dunne as applied to claim 1 above, and further in view of Ducharme et al. (US 2010/0305505 A1), hereinafter Ducharme.

Regarding claim 15, the combination of Smith, Dunne, and Bullock substantially discloses the invention as claimed. Smith further teaches a catheter attached to an outlet of the distal portion of the second fluid path (Fig. 1, element 18; Paragraphs 18 - 19).
Smith, Dunne, and Bullock do not explicitly teach the use of a luer connection.
In the same field of endeavor, Ducharme teaches a powder application device (Figs. 1 and 2; Abstract) comprising an outlet and catheter with a luer connection (element 90; Paragraph 72 describes a luer connection to easily exchange catheters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Smith, Dunne, and Bullock to comprise the luer connection of Ducharme. Doing so would allow for analogous delivery of powder/fluid and would be beneficial in providing easy exchange of the outlet catheter (Paragraph 72 of Ducharme).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bullock.
Regarding claim 19, Smith teaches a medical device (Fig. 1) comprising: an application device having a first fluid path, and inlet, and an outlet (Fig. 10, elements 180 and Fig. 1, elements 32 and 36; Paragraph 40); and a container attached to the application device (Figs. 1 and 10, element 16; Paragraphs 21 - 22), wherein the container and the application device have a second fluid path therethrough (dashed arrows in Fig. 1; also Fig. 10, elements 174, 176, and 178), wherein the container includes an inner chamber between distal and proximal portions of the second fluid path, wherein the inner chamber includes an inflow configured to be fluidly coupled to the proximal portion of the second fluid path, and an outflow configured to be fluidly coupled to the distal portion of the second fluid path (Fig. 10, elements 16, 54, and 180; also Fig. 1, element 34, the opening in the container provides an inflow and outflow fluidly coupled to both distal and proximal portions of the second fluid path); the inner chamber including one port (Figs. 8 - 9, generally defined by elements 164 and 170), and wherein the first fluid path travels from the inlet to the outlet, bypassing the container (Fig. 10, element 180).
Smith does not explicitly teach the port fluidly isolated from the inner chamber when the container is in a first position, and fluidly coupled to the inner chamber when the container is in a second position, the container being attached to the application device when in the first position and the second position.
In the same field of endeavor Bullock teaches a medical spray applicator (Fig. 3D; Abstract) having a propellant (element 200) and material within a container (element 30), as well as a valve within the container controlling access to said container (Fig. 1, element 25; Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Smith to comprise the valve of Bullock. Doing so would thus comprise a first chamber position (i.e. when the valve within the chamber is closed) where the inner chamber is fluidly isolated from the second fluid path and port (i.e. where the second fluid path meets the valve), and a second position (i.e. when the valve is open) wherein the inner chamber is fluidly coupled to the second fluid path  and port, wherein the container is attached to the application device when in the first position and the second position. Doing so would further be obvious to prevent backflow into the container (Paragraph 26 of Bullock).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bullock as applied to claim 19 above, and further in view of Djupesland.

Regarding claim 20, the combination of Smith and Bullock substantially discloses the invention as claimed.
Smith further teaches a second container including a propellant fluid and configured to be attached to an inlet of the application device (Paragraph 20 describes attachment to a pressurized gas source).
Smith and Bullock do not explicitly teach a locking mechanism, wherein the locking mechanism includes; a lever pivotally connected to the application device; a piston connected to the lever and contacting the second container, wherein in a first position of the lever, the second container is fluidly decoupled from the application device, and in a second position of the lever, the second container is fluidly coupled to the application device.
In the same field of endeavor, Djupesland teaches a spray application device (Fig. 1; Abstract) comprising a container of pressurized fluid (Figs. 9a and 9b; element 162) and further comprises a locking mechanism for securing the container to the device (element 164 and 172; Paragraph 184).
Djupesland further teaches the locking mechanism including a lever pivotally connected to the application device (Figs. 9A and 9b, element 174); a piston connected the lever and contacting the second container (element 160), wherein in a first position of the lever, the second container is fluidly decoupled from the application device, and a second position of the lever, the second container is fluidly coupled to the application device (Paragraph 184).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith and Bullock to comprise the locking mechanism of Djupesland. Doing so would allow for the second container to be securely held within the device, and would also allow for the second container to be actuated between an operative and inoperative position (i.e. fluid coupling and decoupling; in the same manner as described in Paragraph 24 of Djupesland).

Allowable Subject Matter
Claims 9 - 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art drawn to Smith, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 9 and 17, which recites features not taught or suggested by the prior art.
In particular, Smith fails to teach the inner chamber including a tube having an outlet port, and the inner chamber including a sheath disposed about a tube in the inner chamber, wherein the outlet port is covered by the sheath when the container is in the first position, and wherein the outlet port is exposed from the sheath in the container is at the second position. Rather, Smith uses an auger and does not use rotation of the chamber to control set auger. The secondary reference of Ducharme also uses a significantly different mechanism to control flow through the powder chamber. Further, replacing either mechanism would appear to require significant changing of the device beyond what may be considered obvious, without the use of hindsight.

Claims 10 - 11 are indicated as allowable by virtue of their dependency on claim nine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed 1/10/2022. All previous objections and 112 rejections have been withdrawn. However, a new 112(b) rejection and claim objection is made as set forth above.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, Bollock is incorporated as  a teaching reference which discloses the claimed features as amended. Smith is maintained as the primary reference and Dunne is maintained as a teaching reference over which Applicant’s invention is deemed unpatentable.
However, Examiner notes the limitations of the container being in a first position and a second position are unclear with respect to how this causes fluid isolation or fluid coupling. Further, the claims do not indicate what said first and second position actually are (e.g. as relative to the application device), other than being with the container attached to the application device.
As such, given broadest reasonable interpretation, any position of the container when it is in contact with the application device may be considered the first or second position. For example, the container of Smith being held against the device, but not properly installed (such as the outlet of the container pointing away from the device) may be considered a first position in which the container is attached and is also fluidly isolated.
Other devices such as Ducharme would also be able to meet this limitation in the same incidental manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwarz et al. (US 2013/0270365 A1) teaches an analogous spray device having multiple fluid paths (Fig. 7)
 Allred et al. (US 6,021,776 A) teaches an analogous spray device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                 

/PHILIP R WIEST/Primary Examiner, Art Unit 3781